 ELECTRONICRESEARCHCOMPANYElectronic Research CompanyandCommunicationsWorkers of America,AFL-CIO,Petitioner.Case17-RC-7426November 1, 1974DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn April 24, 1974, the Regional Director for Re-gion 17 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate, in accord with the Petitioner's request, aunit of all production and maintenance employeesemployed by the Employer at its Overland Park andLenexa, Kansas, facilities, including such employeesin the crystal, operations, and new products divi-sions, technicians and order fillers. Thereafter, in ac-cordance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request for re-view of the Regional Director's Decision on thegrounds,inter aka,that in including technicians andnew products division employees in the unit foundappropriate he made erroneous findings as to sub-stantial factual issues and departed from officiallyreported Board precedent.The National Labor Relations Board, by tele-graphic order dated May 20, 1974, granted the re-quest for review and stayed the election pending de-cision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues under review,and hereby affirms the Regional Director's Decisionfor the following reasons:The Regional Director found the requested overallunit appropriate notwithstanding the fact that in a1970 proceeding involving the Employer herein(Case 17-RC-6226), in accord with the request ofanother labor organization, he found appropriate aunit of all the Employer's production and mainte-nance employees,excluding technical employees.Indistinguishing the prior case, the Regional Directornoted that under guidelines set forth inSheffieldtheunit placement of technicians is a matter of pragmat-ic judgment in each case.' The Employer asserts that1The Sheffield Corporation,134 NLRB 1101, 1103, (1961) The pragmaticjudgment is based upon an analysis of the following factors, among othersdesires of the parties,history of bargaining,similarity of skills and job func-587the present record is devoid of evidence warranting aconclusion different from that reached in the priorproceeding, and that technicians and new productsdivision employees should not be included in the unitfound appropriate. Our review of the record in appli-cation of theSheffieldcriteriapersuades us theEmployer's contentionis lacking in ment.In 1970 the Employer was engaged in the manu-facture and wholesale distribution of electronic prod-ucts and temperature controls at its Overland Parkfacility. Its operations were then divided into threedivisions: crystal, temperature products, and elec-tronic products. Each of these divisions included anengineering department, where research and devel-opment was done and prototypes of new productswere built prior to being sent into production. All ofthe Employer's technical employees, i.e., laboratoryassistants and laboratory and production techni-cians, were employed in the electronic products divi-sion.Since 1970 certain changes have occurred in theEmployer's operations. The Employer is currentlyengaged in the manufacture and distribution of elec-tronic products and watches. As indicated, there arethree manufacturing divisions: crystal, new products,and operations. The crystal and new products divi-sions, and part of the operations division, are locatedat the same address in Overland Park, and the othersegment of the operations division is located at Le-nexa. Although the present crystal division appearsto perform the same functions as in 1970, and theoperations division appears to perform functionscomparable to those previously accomplished in theelectronic products division, there now exists no divi-sion of temperature products. The new products divi-sion is new.The record reveals that approximately 35-40 tech-nicians currently work in the three divisions. In thecrystal division they spend about 60 percent of theirtime working in areas contiguous to the productionfloor.The remainder of their time is spent in designwork, and working at engineering tables or in ma-chine shops. In the electronic department of the op-erations division, technicians test equipment fromthe productionline in areasnext to the productionarea.When repairs are necessary, they either makethem in those areas or return the equipment to theproduction line for repair. Technicians who work inthe crystal engineering, qualified products,filter en-gineering, and oscillator laboratories, all within theoperations division, work in isolated areas and havepons, common supervision,contact and/or interchange with other employ-ees, similarity of working conditions,type of industry,organization of plant,whether the technical employees work in separately situated and separatelycontrolled areas,and whether any union seeks to represent the technicalemployees separately214 NLRB No. 132 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDminimal interchange with production and mainte-nance employees.' Technicians and production andmaintenance employees undergo the same hiringprocess, are hourly paid, punch a timeclock, andhave the same wage progression schedule.There are 20 employees in the new products divi-sion, performing the work of technicians, machinists,toolmakers, and assembler operators, who the Em-ployer contends also should be excluded from theunit. These employees make prototypes of new prod-ucts prior to their introduction to the productionlines and carry out certain experimental functions.Although this division is located at the same ad-dress as the crystal division and part of the opera-tions division, the record does not provide any detailsas to physical proximity. The new products divisionisunder the direction of the Employer's vice presi-dent.Although the record evidence is unclear insome respects, there was testimony that within thedivision there is a production manager who supervis-es approximately 10 employees, a production manag-er for watch and hybrids, a manager for machinedesign, and chief engineers of hybrids, product anddevelopment, liquid crystal display,watch, andavionics. There was no testimony as to the specificfunctions of technicians in the division. The assem-bler operators have counterparts in other divisions.'Although employees were transferred from the othertwo divisions to the new products division, there ap-pears to be no temporary interchange involving newproducts division employees. Like production andmaintenance employees and technicians in the otherdivisions, new products division employees are hour-ly paid, punch a timeclock, have the same pay pro-gression schedule, and undergo the same prehiringprocess.At the outset, it must be emphasized that here, un-like the situation in the earlier proceeding, the peti-tioning labor organization urges as appropriate abroad unit combining production and maintenanceemployees and technicians. Further, there is no labororganization seeking to represent the technicians orthe new products division employees on any otherbasis.With respect to the technicians in the operationsand crystal divisions, although some of these techni-cians work in areas isolated from production andmaintenance employees, all perform functions whichare closely related to production. Further, techni-2TheRegional Director found that the duties of the technicians in theengineering laboratories of the operations divisions"appear to consist ofmaking pre-production and prototype parts and components"This wouldappear to be, in part,similar to work performed in the new products divi-sion,discussedinfra.3The Employer testified that at present it has machinists and toolmakersonly in the new products divisioncians in the crystal division spend a majority of theirtime in areas adjacent to the production areas, andthose in the electronic department of the operationsdivision work in laboratories next to the productionarea.While it is true that employees in the new prod-ucts division are engaged in work which appears re-lated to research and development, have little contactwith employees in the other two divisions, and aresupervised separately, there are other factors whichsupport the Petitioner's request for their inclusion inan overall unit. Thus, their work is performed in anarea geographically proximate to facilities of theother two divisions; machinists, toolmakers, and as-sembler operators are generally included in produc-tion and maintenance units; and there are assembleroperators in all divisions. Finally, as stated, all theemployees involved have certain working conditionsin common.For these reasons, we believe that technical em-ployees in all divisions and the other classifications,above-discussed, in the new products division have asufficient community of interest with production andmaintenance employees of the Employer to warranttheir inclusion in the unit as requested by the Peti-tioner'Accordingly, the case is remanded to the RegionalDirector in order that he may conduct an electionpursuant to his Decision and Direction of Election,as affirmed herein, except that the eligibility periodtherefor shall be that immediately preceding the dateof this Decision on Review.'CHAIRMAN MILLER,dissenting:In a prior proceeding the Regional Director ex-cluded technical employees from a production andmaintenance unit. In the instant proceeding he in-cluded them. My colleagues affirm.So far as I can see the only reason for the depar-Our dissenting colleague misconceives the significance of the fact thathere, unlike the situation in the earlier proceeding, the petitioningUnion isseeking torepresenta broad productionand maintenance unit, includingcertain disputed employees, mainly thetechniciansWhat is critical is ourconclusionthat under the criteria set forth inSheffieldthe requested unit isan appropriate one for collective-bargainingpurposes,without gainsayingthat the unit earlier soughtby anotherlabor organization,a unit whichexcluded thetechnicians,applying thesame criteria,was also anappropri-ate unit CfTallahassee Coca-Cola Bottling Company, Inc,168 NLRB 1037(1967), enfd 409 F 2d 201 (C A 5, 1969)s In order toassure that all eligible votersmay have the opportunity to beinformed ofthe issues in the exerciseof their statutory right to vote, allparties tothe electionshould haveaccess to a list of voters and their ad-dresses whichmay be usedto communicatewith themExcelsior UnderwearInc,156 NLRB 1236 (1966),N L R B v Wyman-Gordon Co,394 U S 759(1969)Accordingly, it is hereby directedthat an electioneligibility list,containing the namesand addressesof all the eligible voters,must be filedby the Employer with the Regional Directorfor Region17 within 7 days ofthe date of this Decisionon ReviewThe RegionalDirector shall make thelist availableto all partiesto the election No extensionof time to file thislist shall be grantedby theRegionalDirectorexcept inextraordinary cir-cumstancesFailure to comply withthis requirement shall be grounds forsetting aside the election wheneverproper objections are filed ELECTRONICRESEARCHCOMPANY589ture from the former ruling 6 is that in the previouscase the union did not seek to include them whereas6My colleagues appear to treat this as a case in which there had been nopriorrulingon the inclusion or exclusion of technicians, whereas the fact isthat there was a specific ruling in the pnor proceeding that underthe verySheffieldcriteria towhichmy colleagues refer "thelaboratoryassistants andlaboratorytechnicianslack a sufficient community of interest with themanufacturing employeesto warrantinclusion in the unit " The Board, inthe pnor proceeding,was requested to review and reverse on this issue, anddeclined to do sothis time it does. Other than that, the facts are thesame as before. The technicians in the operationsand crystal divisions are doing just what they weredoing before, and the technicians in the new prod-ucts division are doing work paralleling that of thetechnicians in the other divisions.It seems apparent to me that the Regional Directorand my colleagues are relying solely on extent of or-ganization in departing from the prior holding. Thatis prohibited by statute.I therefore dissent.